Citation Nr: 1721582	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-17 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee degenerative arthritis. 

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

4. Entitlement to service connection for a right ankle disability.

5. Entitlement to service connection for a bilateral foot disability. 

6. Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) noted that the Board should consider alternative current disorders within the scope of the filed claim. Id. In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends he is entitled to service connection for an acquired psychiatric disability, to include PTSD, a cervical spine disability, a left knee disability, right ankle disability and bilateral foot disability. Additionally, the Veteran contends he is entitled to an increased rating for his service-connected right knee degenerative arthritis.  Regrettably, another remand is warranted for additional development. 

Previously the case was before the Board in May 2016. The case was remanded to obtain additional VA treatment records. Additional treatment records from Greater Los Angeles VA Healthcare System and from Loma Linda VAMC from December 1990 to August 2015 have been associated with the claims file. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

First, VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). VA treatment records note the Veteran has been undergoing treatment with a private doctor, including an orthopedist.  See July 2015 VA treatment records. These private treatment records are not associated with the claims file. On remand, appropriate attempts should be made to request the identity of the provider and authorization, and if granted, to obtain these identified potentially relevant treatment records.  

Additionally, previous VA treatment records including an October 2008 behavioral health examination have noted the Veteran was receiving disability benefits, and potentially from the Social Security Administration (SSA).  If the Veteran is receiving SSA disability benefits, these treatment records must be requested. There is no evidence that attempts have been made to obtain these records, and no decisional documents list SSA records as part of the evidence reviewed. Therefore, on remand all necessary attempts must be made to obtain any records associated with the Veteran's claim for SSA benefits and associate them with the electronic claims file.

Right knee
As to the Veteran's claim for an increased rating for his service-connected right knee arthritis a new VA examination is warranted. VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA examination in October 2011. During the pendency of the appeal, it was determined that in order to be adequate for rating purposes a VA examination of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59. 

The examiner in October 2011 noted weakness, swelling, lack of endurance, locking and right knee pain. The Veteran reported flare-ups with physical activity.  Additionally in July 2015, the Veteran reported a worsening of his right knee pain and mobility, suggesting the Veteran's disability may have worsened since his most recent VA examination. As such, the Board finds it must remand the claim for a new examination to determine the current severity of the right knee disability and provide range of motion of the right knee on active, passive, and if weight bearing and non-weight bearing range of motion is considered, noting whether the recorded values are the same for each.  Testing for pain includes both active and passive motion. 38 C.F.R. § 4.59. 

Left knee
As to the Veteran's claim for service connection for a left knee disability a new VA examination is warranted. The Veteran was afforded a VA examination in October 2011. See October 2011 VA examination. The examiner noted no left knee weakness, tenderness or locking. The Veteran reported left knee pain and crepitus. The examiner failed to address whether the Veteran's reported symptoms were related to service. Further, the Veteran has contended that his left knee pain and symptomology has worsened with increased right knee pain and ongoing favoring of his left knee. See July 2015 VA treatment records.  A remand is warranted for a VA examination to address direct and secondary service connection. 

Acquired Psychiatric Disability

The Veteran contends he is entitled to service connection for an acquired psychiatric disability to include PTSD, and the Board finds a VA examination is warranted. 

In this case, effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit. The Veteran's claim was certified to the Board in February 2013 and was pending before the Board on August 4, 2014, and as such a diagnosis of PTSD must conform to DSM-IV. See 38 C.F.R. § 4.125(a) (2016). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Treatment records note the Veteran has been undergoing treatment for major depressive disorder, anxiety and PTSD. The Veteran has consistently reported his symptoms of ongoing depression began in-service. See August 17, 2010 VA treatment record. In addition a letter from the Veteran's treating physician noted that it is likely that his issues are from his time in-service. See January 2011 VA treatment letter. In light of the Veteran's statements regarding ongoing symptoms since service and current treatment records a VA examination is warranted as the threshold has been met. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file any outstanding VA medical records.

2. Contact the Veteran and request that he submit or authorize for release all private treatment records related to his left and right knee, right ankle, cervical spine, bilateral foot disability, and acquired psychiatric disability. Specifically, the Veteran has reported receiving private orthopedic care in recent years. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

3. Make all appropriate efforts to obtain a complete copy of the Veteran's SSA records, if any, as they relate to his service-connected disabilities. All efforts to obtain such SSA records should be fully documented, and a negative response must be provided if records are not available. If unavailable, the Veteran should be properly notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159 (e).

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA knee examination in order to ascertain the current severity of his service-connected right knee degenerative arthritis and the nature and etiology of any left knee disability. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the right knee disability, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint. Correia, 28 Vet. App. at 168-70. 

If the Veteran describes flare-ups of pain, as he has done in the past, the examiner must note the extent, cause, and duration of the flare-ups and must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

Left knee

a. Identify any left knee disability. 

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability is related to his active service?

c. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was caused by his service-connected right knee arthritis? 

d. Is it at least as likely as not (a 50 percent probability or greater) that his left knee disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected right knee arthritis?  

A detailed rationale for the opinion must be provided. If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of his left knee by the service-connected right knee arthritis. 

The underlying reasons for any opinions expressed must be included in the report.  

5. After undertaking taking the development to the extent possible in directives 1 to 3, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has a diagnosis of an acquired psychiatric disorder to include PTSD. A diagnosis of PTSD should be addressed under the DSM-IV standards. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran have a diagnosis or manifestations of a chronic an acquired psychiatric disorder? 

b. Does the Veteran satisfy the DSM-IV or DSM-V criteria for a current diagnosis of PTSD? If the Veteran has had PTSD during the appeal period, the examiner is asked to opine whether it is at least as likely as not (fifty percent probability or greater) that the PTSD is etiologically related to service, including as a result of in-service stressors, or any stated fear of hostile military or terrorist activity.

c. If the Veteran is diagnosed with any other psychiatric disorder, the examiner is requested to provide an opinion on whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disability is etiologically related to his active service? 

A detailed rationale for the opinion must be provided. The examiner's attention is directed to the January 2011 opinion from the Veteran's VA primary care physician noting treatment for depression and PTSD and that it is likely these issues are from his time in service. See January 2011 VA opinion. In addition VA treatment records note ongoing treatment for anxiety and depression. The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. Specifically, if the examiner finds the Veteran does not have an acquired psychiatric disorder to include PTSD, anxiety or depression such an opinion must be reconciled with VA treatment records which have been made part of the claims file.   

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

6. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



